Citation Nr: 0907305	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to 
August 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2008 rating decision in which the RO denied 
the Veteran's claims for service connection for a low back 
injury and bilateral hearing loss.  The Veteran filed a 
notice of disagreement (NOD) in February 2008.  The RO issued 
a statement of the case (SOC) in March 2008; and later the 
same month the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals).  

In August 2008, a Deputy Vice-Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

In September 2008, the Board denied service connection for a 
low back disability, and remanded the claim for service 
connection for bilateral hearing loss to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.  After completing the requested 
development, the AMC continued the denial of the claim (as 
reflected in a December 2008 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.  

The Board points out that the claim for service connection 
for hearing loss was previously characterized as a claim for 
service connection for bilateral hearing loss.  However, in 
light of the evidence of record , the Board has 
recharacterized the appeal as encompassing claims for service 
connection for right ear and for left hearing loss, as 
reflected on the title page.  

As a final preliminary matter, the Board notes that, as 
discussed in the September 2008 decision and remand, the in a 
November 2007 statement, a private physician indicated that 
the Veteran's daughter has organic brain disease secondary to 
receiving a DPT shot at age 6 months, that she has moderate 
to severe mental retardation, and that she is totally 
dependent on him.  The Board construed this as a claim of 
entitlement to recognition of the veteran's daughter as a 
"helpless child" on the basis of permanent incapacity for 
self-support upon attaining the age of eighteen and referred 
this matter to the RO for appropriate action.  As it does not 
appear that this claim has been adjudicated by the RO, it is, 
again, referred to the RO for appropriate action.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although no specific incident of acoustic trauma is 
reflected in the Veteran's service treatment records, the 
Veteran has asserted in-service noise exposure, to include 
exposure to an artillery blast; he also has reported some 
post-service noise exposure.

3.  The Veteran currently has left ear hearing loss to an 
extent recognized as a disability for VA purposes, and there 
is competent opinion indicating that the Veteran's left ear 
hearing loss originated with the in-service noise exposure.  

4.  While the Veteran currently has right ear hearing loss to 
an extent recognized as a disability for VA purposes, the 
only competent opinion to address the question of whether 
there exists a nexus between the Veteran's current right ear 
hearing loss and service weighs against the claim.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for left ear hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).  

2.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Given the favorable disposition of the claim for service 
connection for left ear hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this claim have been accomplished.  

As regards the claim involving right ear hearing loss, the 
Board notes that, in a May 2007 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for bilateral hearing loss, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The May 2007 letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The January 2008 rating decision reflects 
the initial adjudication of the claim after issuance of this 
letter.  Hence, the May 2007 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the report of an 
October 2008 VA examination.  Also of record and considered 
in connection with the appeal are various statements 
submitted by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with either claim is 
warranted. 

The Board has considered the fact that, in the September 2008 
remand, the Board indicated that the RO should send to the 
Veteran and his representative a letter requesting that the 
Veteran provide sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any additional 
evidence not of record pertinent to the claim remaining on 
appeal.  The RO was instructed to explain the type of 
evidence that is the veteran's ultimate responsibility to 
submit.  In an October 2008 letter, the AMC informed the 
Veteran that he was being scheduled for a VA examination in 
connection with his claim for service connection for 
bilateral hearing loss.  This letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

While the October 2008 letter did not include the exact 
notice requested in the September 2008 remand, as discussed 
above, the Veteran was provided VCAA compliant notice in May 
2007.  Moreover, the Veteran himself submitted a response to 
the October 2008 letter, which was received in February 2009, 
in which he stated that he had nothing further to submit.  
Hence, a remand for issuance of an additional notice letter 
would impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The Board also has considered the fact that records of VA 
treatment from September 2004 to May 2007 reflect that the 
Veteran has received medical treatment from several private 
healthcare providers, including, Millcreek Community 
Hospital, Hamot Medical Center, and Dr. Swagler.  The veteran 
indicated in a November 2007 VCAA notice response that all 
his treatment was at the Erie VA Medical Center (VAMC).  As 
the there is no indication that the records of private 
treatment from Millcreek Community Hospital, Hamot Medical 
Center, or Dr. Swagler would include treatment for hearing 
loss, these records are not pertinent to this appeal, and 
remand to obtain such records would also impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is, thus, not appropriate.  See 
Soyini, 1 Vet. App. at 546.

The Board further notes that, in a February 2009 Informal 
Hearing Presentation, the Veteran's representative argued 
that the development requested in the September 2008 remand 
had not been completed, in light of the fact that the October 
2008 VA examination was conducted by a non-physician 
audiologist, as opposed to an otolaryngologist, and that the 
audiologist failed to provide rationale for his expressed 
opinions.  The September 2008 remand included instructions 
that the veteran should undergo VA examination by an ear, 
nose, and throat (ENT) physician and that, after conducting 
all appropriate tests and studies, the physician should 
specifically indicate, with respect to each ear, whether the 
veteran currently has hearing loss  to an extent recognized 
as a disability for VA purposes, and, if so, should offer an 
opinion, consistent with sound medical principles, as whether 
it is at least as likely as not that such disability is the 
result of injury or disease incurred or aggravated in 
service, to specifically include likely in-service noise 
exposure, as alleged.   

While the Board acknowledges that the October 2008 VA 
examination was conducted by an audiologist (and not an ENT 
physician, as requested), the report of examination includes 
sufficient information to evaluate each claim.  In this 
regard, the Board notes that the examiner conducted a 
thorough examination, which included the results of 
appropriate tests and studies.  In addition, the examiner 
provided an opinion regarding the relationship between 
hearing loss in each ear and the Veteran's likely in-service 
noise exposure, and did provide a rationale for each opinion.  
The record reflects that the examiner reviewed the claims 
file and provided the information requested in the September 
2008 remand.  The Board emphasizes that VA may satisfy its 
duty to assist by providing a medical examination conducted 
by a person who is qualified through education, training, or 
experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 
563, 568-69 (2007).  Here, the audiologist who examined the 
veteran in October 2008 is clearly qualified perform testing 
and render an opinion regarding the Veteran's left and right 
ear hearing loss.  Accordingly, the Board finds that, as the 
RO/AMC substantially complied with the September 2008 remand 
directives, no further action in this regard is warranted.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   
 
The Veteran contends that his current hearing loss is due to 
noise exposure during service.  He asserted in his March 2007 
claim for service connection that he was exposed to loud, 
excessive noise aboard the USS Hadley during combat action in 
the Pacific during World War II, due to constant exposure to 
the ship's 5-inch/38 anti-aircraft guns.  In his February 
2008 NOD, the Veteran asserted that his current hearing loss 
is the result of being knocked down when a 5-inch gun went 
off about 12 feet from his face while at a radar station in 
Okinawa, which caused his ears to bleed. 

Initially, the Board notes that the Veteran's service 
treatment records reflect no complaints, findings, or 
diagnosis of hearing loss.  The Veteran's August 1946 
separation examination report indicates normal bilateral 
hearing, with a result of 15/15 for both ears using both 
whispered and spoken voice tests.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Records of VA treatment from September 2004 to May 2007 
reflect that, in May 2006, the Veteran presented with 
complaints of a gradual reduction in hearing, more pronounced 
on the left.  On otoscopic examination, excess cerumen 
(earwax) was noted.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
45
65
70
LEFT
35
50
60
75
75

The Veteran's speech recognition scores using the Maryland 
CNC Word List were 96 percent in the right ear and 68 percent 
in the left ear.  Special testing revealed that the loss was 
cochlear in nature.  The diagnosis was bilateral 
sensorineural hearing loss more pronounced on the left.  The 
Veteran was issued a right ear hearing aid later that month.  

The Veteran was afforded a VA audiological examination in 
October 2008, conducted by the same audiologist who had 
examined him in May 2006.  The Veteran reported that he noted 
decreased hearing, more pronounced on the left.  He added 
that he noted difficulty with the left ear since exposure to 
a heavy weapons blast near the end of World War II.  He added 
that he experienced periodic drainage from the left ear, 
stating that this was usually cleared up with ointment from 
his primary care physician.  He denied any history of 
otologic treatment for this problem.  The Veteran described 
post-service noise exposure with no reported use of personal 
hearing protection, and stated that he currently used a VA-
issued hearing aid in his right ear.  On audiological 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
65
80
LEFT
45
50
70
80
80

The Veteran's speech recognition scores using the Maryland 
CNC Word List were 80 percent in the right ear and 72 percent 
in the left ear.  The examiner noted that the right ear 
showed a mild to severe sensorineural hearing loss from 250-
8000 Hertz, and the left ear showed a mild to profound 
sensorineural hearing loss from 250-8000 Hertz.  The 
diagnosis was bilateral sensorineural hearing loss, more 
pronounced on the left.  

The examiner commented that the service treatment records had 
no quantification of auditory acuity, a practice consistent 
at the time of the Veteran's discharge.  The examiner added 
that the Veteran's clear recollection of decreased hearing on 
the left following the artillery blast while on ship was 
consistent with previous data, and opined that it was at 
least as likely as not that hearing loss on the left side had 
its origins in noise exposure sustained while the Veteran was 
on active duty.  The examiner added that the lack of the 
report of loss on the right side at the time of the blast (as 
per current history), coupled with a history of work-related 
noise exposure without personal hearing protection, would 
require resorting to mere speculation to say that the right 
ear sensorineural hearing loss had its origins in noise 
exposure from active duty.  

The May 2006 and October 2008 audiometric testing results 
clearly establish hearing loss disability in each ear as 
defined in 38 C.F.R. § 3.385.  The question remains, however, 
as to whether there exists a medical nexus between each such 
hearing loss disability and service.

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Board notes that the Veteran's 
service personnel records confirm that he served on the USS 
Hugh W. Hadley and was awarded the Asiatic Pacific Area 
Campaign Medal.  The Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
Moreover, given the circumstances of the Veteran's service, 
the Board finds that he was likely exposed to some, and 
possibly significant, noise exposure in service from the 
firing of weapons.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the Veteran's assertions of in-
service noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154.  

As regards left ear hearing loss, the only medical opinion on 
the question of medical nexus is the October 2008 opinion of 
the VA examiner.  The Board notes that the VA examiner 
reviewed the claims file and provided a rationale for his 
opinion.  Although the opinion appears to be based on the 
Veteran's reported history of difficulty with the left ear 
following an artillery blast on ship, such reliance only 
warrants the discounting of a medical opinion in certain 
circumstances, such as when the opinion is contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  The veteran is competent to report symptoms 
of decreased hearing following the artillery blast.  See, 
e.g., Grottveit, 5 Vet. App. at 93.  

There is no medical evidence of record which directly 
contradicts the Veteran's description of his symptoms 
following the reported artillery blast.  The Board has 
considered the fact that hearing was normal on separation 
examination in August 1946, and there was "no diff of 
hearing" on review of systems during VA treatment in 
September 2004, [parenthetically, the Board points out that 
it is not clear whether this finding refers to no difficulty 
of hearing or difference of hearing].  In any event, while 
the report of the October 2008 VA examination reflects that 
the Veteran gave a history of difficulty with the left ear 
since exposure to a heavy weapons blast near the end of World 
War II, the rationale for the VA examiner's opinion appears 
to be based on the fact that the Veteran described decreased 
hearing in the left ear following the artillery blast on 
ship, not that such decreased hearing was consistent from the 
date of the reported artillery blast to the present.  
Moreover, the opinion of the VA examiner, who also saw he 
Veteran in May 2006, was rendered following review of the 
claims file, and he specifically commented that the Veteran's 
clear recollection of decreased hearing on the left following 
the artillery blast was consistent with previous data.  

As such, the Board finds that the October 2008 opinion 
constitutes competent and probative evidence to support the 
claim for service connection for left ear hearing loss.  
Significantly, there is no medical evidence to contradict 
that opinion.  Given the medical evidence noted above, and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the criteria for service connection for left 
ear hearing loss are met. 

As regards right ear hearing loss, the Board again notes that 
the October 2008 opinion is the only opinion on the medical 
nexus question.  However, that opinion is not supportive of 
the claim.  In this regard, the October 2008 VA examiner 
indicated that he could not provide an opinion that the 
Veteran's right ear hearing loss had its origins in noise 
exposure on active duty without resorting to mere 
speculation.  As such, the examiner's opinion effectively 
weighs against the claim.  See 38 C.F.R. § 3.102 (providing 
that reasonable doubt is a substantial doubt and one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).  Significantly, neither 
Veteran nor his representative has presented, identified, nor 
even alluded to the existence of any contrary medical 
opinion, i.e., a medical opinion that, in fact, establishes a 
nexus between current right ear hearing loss and service.

In adjudicating the claim for service connection for right 
ear hearing loss, the Board has also considered the 
appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the matter of 
etiology, or medical relationship between current disability 
and service-a matter within the province of trained 
professionals (here, to include a trained audiologist).  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other 
than laypersons without the appropriate  training and 
expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on such a matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, none of the lay assertions in this regard have any 
probative value.

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  While the Board has resolved 
reasonable doubt the Veteran's favor in granting service 
connection for left ear hearing loss, the Board also finds 
that the preponderance of the evidence is against the claim 
for service connection for right ear hearing loss.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for right ear hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


